DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lifting gear, rope winch as recited in claim 8 and tension member as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 9, the applicant recites “the rotatable upper carriage of the mobile operating unit is provided with a support arm that is designed with a gripping means for gripping and handling drill rod elements.”  However, it is unclear whiter the applicant is referring to the support and gripping means recited in claim 1 or a different support arm and gripping means all together.    Clarification or correction is required.
Referring to claim 10, the applicant recites “in particular an injection anchor bore, in particular with a drilling apparatus arrangement according to claim 1”.  It is not clear whether the claimed method required an injection anchor bore and the drilling apparatus according to claim 1.   Clarification or correction is required.
Referring to claim 11, the phrase “as drill rod with the drill head a tension member is provided” is unclear.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al.  20130319765 in view of  Commacchio et al. 20170321501.
Referring to claims 1 and 3-4, Piipponen discloses a drilling apparatus arrangement with a drilling apparatus which has a crawler running gear (12), on which a drill mast (5) with a drill drive (7) is supported that is designed for driving a drill rod and supported in an axially movable manner along the drill mast, wherein the drill mast is adjustable via a multi-joint arm (3) into a plurality of drilling positions in space.  Piipponen does not disclose an operator’s cab designed as a mobile operating unit.   Commacchio teaches an operator's cab (13) having a closed design for at least two operating person for controlling the drilling apparatus, wherein the operator's cab is designed as a mobile operating unit (1) that is arranged separately from a drilling apparatus (see fig. 6, mobile unit 1 is separate from drilling apparatus at M) on an independent running gear ( tracks 12), the mobile operating unit is provided with a drive means ( drive used to operate gripping means 7 to grab drilling rods) that is designed for driving at least one working means, and the mobile operating unit is provided with a 
Referring to claim 5,  Commacchio teaches the running gear of the mobile operating unit is designed as a crawler running gear (12).
Referring to claim 6, Commacchio teaches the running gear of the mobile operating unit is designed as a wheel running gear (see paragraph 0047).
Referring to claim 7, Commacchio teaches wherein the running gear is designed as an undercarriage (see paragraph 0022, vehicle has undercarriage) and on the undercarriage an upper carriage (11) with the operator's cab (13) is supported in a rotatable manner (see paragraph 0048, cab 13 rotates).
Referring to claim 8, Commacchio discloses the working means has a lifting gear  ( hydraulic cylinders located on support arm 6,see fig. 2, cylinder is shown near element 6 lead line).
Referring to claim 9,  Commacchio teaches the rotatable upper carriage of the mobile operating unit is provided with a support arm (6) that is designed with a gripping means (7) for gripping and handling drill rod elements.

Claim 1,3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prebensen 4158520  in view of  Commacchio et al. 20170321501.
Referring to claim 1, Prebensen  discloses a drilling apparatus arrangement with a drilling apparatus which has a crawler running gear (13), on which a drill mast (22) with a drill drive (25) is supported that is designed for driving a drill rod and supported in an axially movable manner along the drill mast, wherein the drill mast is adjustable via a multi-joint arm (16) into a plurality of drilling positions in space.  Prebensen does not disclose an operator’s cab designed as a mobile operating unit.   Commacchio teaches an operator's cab (13) having a closed design for at least two operating person for controlling the drilling apparatus, wherein the operator's cab is designed as a mobile operating unit (1) that is arranged separately from a drilling apparatus (see fig. 6, mobile unit 1 is separate from drilling apparatus at M) on an independent running gear ( tracks 12), the mobile operating unit is provided with a drive means ( drive used to operate gripping means 7 to grab drilling rods) that is designed for driving at least one working means, and the mobile operating unit is provided with a support arm (6) and a gripping means (7) as working means that is designed for handling drill rod elements.  Commacchio teaches the mobile operating unit is used to supply and remove drilling rods for drilling machines (see paragraphs 0001 and 0004).  As it would be advantageous to have a means to easily remove and install drill rods on the drilling machine, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the drilling apparatus disclosed by Prebensen to have an operator's cab is designed as a mobile operating unit in view of the teachings of Commacchio.

Referring to claim 6, Commacchio teaches the running gear of the mobile operating unit is designed as a wheel running gear (see paragraph 0047).
Referring to claim 7, Commacchio teaches wherein the running gear is designed as an undercarriage (see paragraph 0022, vehicle has undercarriage) and on the undercarriage an upper carriage (11) with the operator's cab (13) is supported in a rotatable manner (see paragraph 0048, cab 13 rotates).
Referring to claim 8, Commacchio discloses the working means has a lifting gear  ( hydraulic cylinders located on support arm 6,see fig. 2, cylinder is shown near element 6 lead line).
Referring to claim 9,  Commacchio teaches the rotatable upper carriage of the mobile operating unit is provided with a support arm (6) that is designed with a gripping means (7) for gripping and handling drill rod elements.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al.  20130319765 in view of  Commacchio et al. 20170321501 as applied to claim 1 and further in view of Ebersole et al. 20140131113.
Referring to claim 2, Piipponen, as modified by Commacchio the operator’s cab has an operating panel that is wireless connected to a control means of the drilling apparatus.   Ebersole teaches an operator’s cab ( see figure 3, at 18) that is located remotely from a drilling machine  that has an operating panel that is wireless connected to a control means of the drilling apparatus (see paragraph 0046).  Ebersole teaches .

Claim 2 and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prebensen 4158520  in view of  Commacchio et al. 20170321501 and Ebersole et al. 20140131113.
Referring to claim 2, Prebenson, as modified by Commacchio the operator’s cab has an operating panel that is wireless connected to a control means of the drilling apparatus.   Ebersole teaches an operator’s cab ( see figure 3, at 18) that is located remotely from a drilling machine  that has an operating panel that is wireless connected to a control means of the drilling apparatus (see paragraph 0046).  Ebersole teaches that having operating console in a remotely located cab allows more flexibility  in operating the drilling machine such as the ability to have operators in different locations operate the machine (see paragraph 0038) or the ability to operate the drilling machine from a remote location if there is a safety concern.  As it would be advantageous to have more flexibility in where the drilling machine is controlled, it would be obvious to 
Referring to claims 10 and 12, Prebensen discloses method of producing a bore in which a drill rod (28)  with a drill head (31) is driven by a drill drive (25)  which, for the purpose of introducing the bore into a ground or wall area, is moved axially along a drill mast that is adjustable by means of a multi-joint arm (16) of a drilling apparatus into a plurality of drilling positions in space. Prebensen does not disclose a drilling operation is controlled by at least one operating person from an operator's cab, wherein the operator's cab is designed as a mobile operating unit.  Commacchio teaches an operator's cab (13) having a closed design for at least two operating person for controlling the drilling apparatus, wherein the operator's cab is designed as a mobile operating unit (1) that is arranged separately from a drilling apparatus (see fig. 6, mobile unit 1 is separate from drilling apparatus at M) on an independent running gear ( tracks 12), the mobile operating unit is provided with a drive means ( drive used to operate gripping means 7 to grab drilling rods) that is designed for driving at least one working means, and the mobile operating unit is provided with a support arm (6) and a gripping means (7) as working means that is designed for handling drill rod elements.  Commacchio teaches the mobile operating unit is used to supply and remove drilling rods for drilling machines (see paragraphs 0001 and 0004). Ebersole teaches an operator’s cab ( see figure 3, at 18) that is located remotely from a drilling machine  that has an operating panel that is wireless connected to a control means of the drilling 
Referring to claim 11, Prebensen discloses a tension member (rock bolt 33) is proved which remains in the bore  and is anchored after production of the bore.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holck 20210054701 discloses robotic apparatus with support arm and gripping means. Marshman 20080296063 discloses a drilling machine with operator’s cab that is designed as mobile operating unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/           Primary Examiner, Art Unit 3672